Citation Nr: 1525055	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating (or evaluation) for migraine headaches prior to March 19, 2012, and in excess of 30 percent thereafter.

2.  Entitlement to a higher (compensable) initial rating (or evaluation) for a cervical spine disability with radiculopathy prior to March 19, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative arthritis of the thoracolumbar spine (a back disability) prior to March 19, 2012, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative arthritis of the right hip prior to March 19, 2012, and in excess of 20 percent thereafter.

5.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative arthritis of the right knee.

6.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative arthritis of the right shoulder.

7.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative arthritis of the left shoulder.

8.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative arthritis of the right foot.

9.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative arthritis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1978 to August 1978, from December 2002 to September 2003, from October 2003 to August 2004, and from April 2006 to September 2008.  He also had unverified periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In evaluating this case, the Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS), to ensure a complete assessment of the evidence.

In November 2011, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions of the RO's compliance with the March 2012 Board Remand are included in both the Duties to Notify and Assist, and Remand sections below.

The issues of higher initial ratings for a cervical spine disability, a back disability, a right hip disability, a right knee disability, a bilateral shoulder disability, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal from September 30, 2008, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring, on average, more frequently than once a month, which were not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent, but no higher, for migraine headaches have been met for the initial rating period prior to March 19, 2012 (from September 30, 2008 to March 18, 2012).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a rating in excess of 30 percent rating for migraine headaches are not met or approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for migraine headaches, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for headaches, no additional notice is required.  Under these circumstances, because the claim was granted, there are no further notice requirements under the law with regard to these issues.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist pertaining to the initial rating appeal, VA has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records (pursuant to the March 2012 Board Remand), and VA examinations to assist with the claim.  In this regard, in March 2008, August 2009, and March 2012 (pursuant to the March 2012 Board Remand, VA provided the Veteran with VA examinations to help determine the severity of the service-connected migraine headaches (for the entire initial rating period).  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  While the appeals regarding an higher initial ratings for a cervical spine disability, a back disability, a right hip disability, a right knee disability, a bilateral shoulder disability, and a bilateral foot disability are being remanded due to an inadequacy of a portion of the March 2012 VA examination (discussed in detail in the Remand section below), the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly dealing with objective test results and the Veteran's lay statements if that part of the medical opinion has actual validity (based on a review of the evidence).  As the March 2008, August 2009, and March 2012 VA examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's migraine headaches at the times of the examinations, the VA examinations are adequate for VA purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's claims file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability Rating Analysis for Migraine Headaches

In a December 2008 rating decision, the RO granted service connection for migraine headaches and assigned a zero percent (noncompensable) rating, effective the day after separation from active service, September 30, 2008.  Thereafter, in a December 2012 rating decision, the RO increased the disability rating to 30 percent, effective March 19, 2012, the date of the VA examination.  The Veteran contends that, for the period prior to March 19, 2012, the symptomatology associated with the service-connected migraine headaches warrants a higher initial disability rating than the initially assigned zero percent (noncompensable), and in excess of 30 percent from March 19, 2012, forward.  

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Rating Period from September 30, 2008 to March 18, 2012

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the frequency and severity of the Veteran's migraine headaches more closely approximates the schedular criteria for a 30 percent rating under Diagnostic Code 8100 from September 30, 2008 to March 18, 2012.  In a March 2008 VA general examination (prior to discharge from active service), the Veteran reported having headaches two to three times per month, but denied having prostrating attacks.

The Veteran underwent another VA examination in August 2009.  There, the Veteran reported having migraine headaches two to three times per week, which resulted in sensitivity to light and feeling nauseous.  He indicated that he would lie down in a darkened room, and the migraines would last for four to five hours.

During the November 2011 Videoconference Board hearing, the Veteran testified that, even with medication, the migraines are prostrating, which occur two or three times a week.  See Hearing Transcript at 3.  He further testified that the migraines would result in having to lie down in a very quiet, dark room with complete silence and darkness.  Id. at 12-14.

he March 19, 2012 VA examination report reflects that the Veteran reported having intense migraine headaches, which began in 2007.  Since then, the Veteran indicated that the migraines occur two to three times per week that last for one day.  The VA examiner noted that the Veteran reported characteristic prostrating attacks due to migraine headache pain with a frequency, on average, of more frequently than once per month.  

Although the March 19, 2012 VA medical examination report is dated outside this portion of the rating period, the Board notes that the March 2012 VA examiner considered the entire record, including service treatment records, prior VA examination reports, and post-service treatment records, when opining that migraines were manifested by prostrating attacks, on average, of more frequently than once per month, without any reference to a change in frequency and/or severity of migraine since service separation.  Also, the medical opinion of the March 2012 VA examiner regarding the frequency and severity of the migraine headaches is consistent with other evidence of record during the period from September 30, 2008 to March 18, 2012.  For these reasons, the March 2012 VA examination report is of some probative value as it reflects on the severity of the Veteran's migraine headaches even prior to March 2012.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the migraine headache disability picture approximates migraine headaches with characteristic prostrating attacks occurring on an average of more frequently than once a month, which is the level of impairment contemplated by the 30 percent schedular rating.  Because the migraine headaches symptoms and level of impairment have remained relatively unchanged throughout this portion of the rating period, the criteria for a 30 percent rating under Diagnostic Code 8100 prior to March 19, 2012 (from September 30, 2008 to March 18, 2012) are more nearly approximated.  38 C.F.R. § 4.3.  As migraine headaches are now rated at 30 percent under Diagnostic Code 8100 for the entire initial rating period (i.e., from September 30, 2008), the Board will next explain why a rating in excess of 30 percent is not warranted for any period on appeal.  


Entire Rating Period Not Excess of 30 Percent

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the next higher (and maximum) rating of 50 percent under Diagnostic Code 8100 is warranted for migraine headaches for the entire rating period.  The weight of the evidence demonstrates that migraines are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

When asked to comment on the functional impact of the migraine headache disability, the March 2012 VA examiner noted that, during the headaches, the Veteran had to rest in a dark, quiet room and lay down, and was not able to do daily activities.  The VA examiner did not indicate that the migraine headaches, alone, are productive of severe economic inadaptability.  The frequency of symptoms and associated functional impairment is consistent with the schedular criteria for the 30 percent rating.  While the headaches may interfere with employment and are more frequent than once per month, the evidence of record does not demonstrate severe economic inadaptability due to the migraine headaches.  Indeed, the Veteran is currently unemployed; however, SSA records reflect that the Veteran has not been employed since April 2007 due to organic mental disorders and affective disorders.  Thus, the evidence, which shows that attacks of migraine headaches prevent daily activities and occur only two or three times a week, weighs against finding that the frequency and severity of prostrating attacks of migraine headaches are productive of severe economic inadaptability, and the migraines do not more nearly approximate the schedular criteria for a 50 percent rating.  For these reasons, as the preponderance of the evidence is against a disability rating in excess of 30 percent for any period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected migraine headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's migraine headaches have manifested in symptomatology including prostrating headaches with sensitivity to light, nausea, and vomiting.  The rating assigned under Diagnostic Code 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The weight of the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's SSA records reveal that the Veteran is receiving disability benefits due to organic mental disorders and affective disorders.  Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected migraine headaches are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with migraines, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, while the Veteran has been in receipt of a combined 100% rating since the day after separation from service, he is not precluded from eligibility for a TDIU based on a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  As such, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice has been raised.  Here, however, neither the Veteran, nor the evidence, suggests unemployability due to the migraine headaches.  Instead, as noted above, SSA records indicate that the Veteran is unable to work based on the service-connected cognitive disorder, which is not in appellate status.  Thus, the Board finds that Rice is inapplicable.


ORDER

An initial disability rating of 30 percent for migraine headaches for the period prior to March 19, 2012 (from September 30, 2008 to March 18, 2012), is granted; an initial rating in excess of 30 percent for any period on appeal is denied.


REMAND

All Initial Rating Issues

Further development is warranted regarding the issues of higher initial ratings for a cervical spine disability, a back disability, a right hip disability, a right knee disability, a bilateral shoulder disability, and a bilateral foot disability to ensure that there is a complete record upon which to decide the claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr, 21 Vet. App. at 303.

During the March 2012 VA examination, the VA examiner indicated that flare-ups impact the function of the cervical spine, back, right hip, right knee, bilateral shoulders, and bilateral feet.  Importantly, however, the VA examiner did not opine as to any specific functional loss attributable to pain during flare-ups or additional limitation of motion due to flare-ups, for the rating period.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

Accordingly, the issues of higher initial ratings for a cervical spine disability, a back disability, a right hip disability, a right knee disability, a bilateral shoulder disability, and a bilateral foot disability are REMANDED for the following actions:

1. Contact the Veteran to determine if he wishes to continue with the initial rating appeals in light of the grant of a combined schedular rating of 100 percent, effective September 30, 2008, the day after separation from active service.

2. Refer the case to an appropriate VA examiner for a retrospective medical opinion(s) as to the severity of the service-connected cervical spine disability, back disability, right hip disability, right knee disability, bilateral shoulder disability, and bilateral foot disability for the entire initial rating period from September 30, 2008.  The relevant documents in the claims folder should be made available to the VA examiner for review.

With respect to each disability (cervical spine disability, back disability, right hip disability, right knee disability, bilateral shoulder disability, and bilateral foot disability), the VA examiner should offer the following opinions:

a) For the period from September 30, 2008, was there any functional loss attributable to pain during flare-ups associated with the disability?  (Please opine as to each disability)

b) For the period from September 30, 2008, was there any additional limitation of motion due to flare-ups associated with the disability?  (Please opine as to each disability)

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims. 

3. After completion of the above and any additional development deemed necessary, the claims of higher initial ratings for a cervical spine disability, a back disability, a right hip disability, a right knee disability, a bilateral shoulder disability, and a bilateral foot disability should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


